UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of Registrant as specified in charter) One Lincoln Street 4th Floor Boston, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: David James Vice President and Counsel State Street Bank and Trust Company 4 Copley Place, 5th floor Boston, Massachusetts 02116 Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place Boston, Massachusetts 02109 Registrant’s telephone number, including area code:(617) 662-1742 Date of fiscal year end:December 31 Date of reporting period:December 31, 2013 Item 1:Reports to Shareholders. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO ANNUAL REPORT December 31, 2013 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Expense Example December 31, 2013 (Unaudited) As a shareholder of the State Street Navigator Securities Lending Prime Portfolio (the “Fund”), you incur ongoing costs, which include costs for portfolio management and administrative services, among others.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from July 1, 2013 to December 31, 2013. The table below illustrates your Fund’s costs in two ways: · Based on actual fund return.This section helps you to estimate the actual expenses that you paid over the period.The “Ending Account Value” shown is derived from the actual return of the Fund, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund.You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period”. · Based on hypothetical 5% return.This section is intended to help you compare your Fund’s costs with those of other mutual funds.It assumes that the Fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged.In this case, because the return used is not the Fund’s actual return the results do not apply to your investment.The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on a 5% return.You can assess your Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Six Months Ended December 31, 2013 Beginning Account Value July 1, 2013 Ending Account Value December 31, 2013 Expenses Paid During Period * Based on Actual Fund Return Based on Hypothetical (5% return before expenses) * The calculations are based on expenses incurred in the most recent fiscal period of the Fund.The annualized average weighted expense ratio as of December 31, 2013 was 0.03%.The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio multiplied by the average account value over the period, multiplied by 184/365 (the most recent six month period). STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Portfolio Statistics December 31, 2013 (Unaudited) Portfolio Composition By Investment Type* December 31, 2013 Certificates of Deposit 47.7% Treasury Repurchase Agreements 21.6% Financial Company Commercial Paper 15.1% Government Agency Repurchase Agreements 7.0% Other Notes 4.0% Time Deposits 3.0% Asset Backed Commercial Paper 1.6% Total 100.00% Portfolio Composition By Rating* December 31, 2013 A-1 48.6% A-1+ 22.8% Repurchase Agreements (A-1) 7.4% Repurchase Agreements (A-1+) 21.2% Total 100.00% * As a percentage of net assets as of the date indicated. The Portfolio’s composition will vary over time. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments December 31, 2013 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost ASSET BACKED COMMERCIAL PAPER — 1.6% P-1, A-1+ Kells Funding LLC (a)(b) % 02/10/2014 02/10/2014 $ $ P-1, A-1+ Kells Funding LLC (a)(b) % 05/06/2014 05/06/2014 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 15.1% P-1, A-1 BNP Paribas (b) % 03/10/2014 03/10/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(b) % 01/21/2014 01/21/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(b) % 01/23/2014 01/23/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(b) % 04/24/2014 04/24/2014 P-1, A-1 Collateralized Commercial Paper Co. LLC (a)(b) % 01/06/2014 01/06/2014 P-1, A-1 Collateralized Commercial Paper Co. LLC (b) % 01/06/2014 01/06/2014 P-1, A-1+ Commonwealth Bank of Australia (b)(c)(d) % 01/13/2014 07/03/2014 P-1, A-1 DnB Bank ASA (b)(d) % 03/18/2014 03/18/2014 P-1, A-1+ General Electric Capital Corp. (b) % 03/21/2014 03/21/2014 P-1, A-1+ General Electric Capital Corp. (b) % 04/14/2014 04/14/2014 P-1, A-1+ HSBC Bank PLC (b)(c)(d) % 02/05/2014 02/05/2014 P-1, A-1+ HSBC Bank PLC (b)(c)(d) % 02/07/2014 02/07/2014 P-2, A-1 JPMorgan Chase & Co. (b)(c)(d) % 02/04/2014 02/04/2014 P-1, A-1+ Nordea Bank AB (b)(d) % 04/03/2014 04/03/2014 P-1, A-1 Skandinaviska Enskilda Banken AB (b)(d) % 01/23/2014 01/23/2014 P-1, A-1 Skandinaviska Enskilda Banken AB (b)(d) % 02/03/2014 02/03/2014 P-1, A-1 Skandinaviska Enskilda Banken AB (b)(d) % 02/04/2014 02/04/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. (b)(d) % 02/18/2014 02/18/2014 P-1, A-1+ Toyota Motor Credit Corp. (b) % 04/04/2014 04/04/2014 P-1, A-1+ Westpac Banking Corp. (b)(c)(d) % 01/21/2014 01/21/2014 P-1, A-1+ Westpac Banking Corp. (b)(c)(d) % 01/24/2014 01/24/2014 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 47.7% P-1, A-1 Bank of Montreal % 01/13/2014 01/13/2014 P-1, A-1 Bank of Montreal % 02/11/2014 02/11/2014 P-1, A-1 Bank of Montreal % 02/12/2014 02/12/2014 P-1, A-1 Bank of Montreal (c) % 01/21/2014 06/16/2014 P-1, A-1 Bank of Nova Scotia % 01/22/2014 01/22/2014 P-1, A-1 Bank of Nova Scotia % 02/04/2014 02/04/2014 P-1, A-1 Bank of Nova Scotia (c) % 01/07/2014 06/06/2014 P-1, A-1 Bank of Tokyo - Mitsubishi % 02/28/2014 02/28/2014 P-1, A-1 Barclays Bank (c) % 01/23/2014 05/23/2014 P-1, A-1 Barclays Bank (c) % 01/30/2014 05/30/2014 P-1, A-1 Barclays Bank % 06/06/2014 06/06/2014 P-1, A-1 BNP Paribas % 04/08/2014 04/08/2014 P-1, A-1 Canadian Imperial Bank of Commerce (c) % 01/06/2014 06/04/2014 P-1, A-1 Credit Suisse % 02/19/2014 02/19/2014 P-1, A-1 Credit Suisse % 02/26/2014 02/26/2014 P-1, A-1 Credit Suisse % 03/28/2014 03/28/2014 P-1, A-1 Deutsche Bank AG % 02/28/2014 02/28/2014 P-1, A-1 Deutsche Bank AG % 02/28/2014 02/28/2014 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) December 31, 2013 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT -(continued) P-1, A-1 Deutsche Bank AG % 03/31/2014 03/31/2014 $ $ P-1, A-1 Deutsche Bank AG % 05/30/2014 05/30/2014 P-1, A-1 ING Bank NV % 02/14/2014 02/14/2014 P-1, A-1+ Nordea Bank AB (c) % 01/17/2014 01/17/2014 P-1, A-1+ Nordea Bank AB % 03/24/2014 03/24/2014 P-1, A-1+ Nordea Bank AB % 04/28/2014 04/28/2014 P-1, A-1 Norinchukin Bank % 01/06/2014 01/06/2014 P-1, A-1+ Rabobank Nederland NV (c) % 03/06/2014 03/06/2014 P-1, A-1+ Rabobank Nederland NV (c) % 03/03/2014 06/02/2014 P-1, A-1+ Rabobank Nederland NV (c) % 01/07/2014 07/07/2014 P-1, A-1+ Royal Bank of Canada (c) % 01/15/2014 04/15/2014 P-1, A-1+ Royal Bank of Canada (c) % 01/16/2014 04/16/2014 P-1, A-1 Skandinaviska Enskilda Banken AB % 01/31/2014 01/31/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. % 01/10/2014 01/10/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. % 02/07/2014 02/07/2014 P-1, A-1+ Svenska Handelsbanken AB % 03/05/2014 03/05/2014 P-1, A-1+ Svenska Handelsbanken AB % 04/04/2014 04/04/2014 P-1, A-1 Swedbank AB (c) % 01/06/2014 08/06/2014 P-1, A-1 UBS AG % 04/03/2014 04/03/2014 P-1, A-1 UBS AG % 05/16/2014 05/16/2014 P-1, A-1+ Wells Fargo Bank NA % 03/04/2014 03/04/2014 P-1, A-1+ Wells Fargo Bank NA % 03/26/2014 03/26/2014 P-1, A-1+ Westpac Banking Corp. (c) % 01/17/2014 01/17/2014 TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 4.0% P-1, A-1 Bank of America NA % 01/07/2014 01/07/2014 P-1, A-1 JPMorgan Chase Bank NA (c) % 03/07/2014 01/07/2015 P-1, A-1 JPMorgan Chase Bank NA (c) % 01/22/2014 01/22/2015 P-1, A-1+ Royal Bank of Canada (a)(c) % 01/07/2014 01/07/2015 P-1, A-1+ Svenska Handelsbanken AB (a)(c) % 01/27/2014 06/27/2014 P-1, A-1+ Wells Fargo Bank NA (c) % 03/10/2014 01/10/2015 P-1, A-1+ Wells Fargo Bank NA (c) % 01/21/2014 01/20/2015 TOTAL OTHER NOTES TIME DEPOSITS — 3.0% P-1, A-1 Bank of Tokyo - Mitsubishi % 01/02/2014 01/02/2014 P-1, A-1 Credit Agricole Corporate & Investment Bank % 01/02/2014 01/02/2014 TOTAL TIME DEPOSITS GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 7.0% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/26/2013 (collateralized by various U.S. Government Obligations, 0.000% - 10.700% due 01/22/2014 - 07/15/2036 valued at $255,000,004); expected proceeds $250,001,458 % 01/02/2014 01/02/2014 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) December 31, 2013 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS -(continued) NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/27/2013 (collateralized by various U.S. Government Obligations, 0.000% - 5.500% due 01/16/2014 - 11/15/2021 valued at $127,500,000); expected proceeds $125,000,972 % 01/03/2014 01/03/2014 $ $ NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/27/2013 (collateralized by various U.S. Government Obligations, 3.000% - 5.000% due 01/01/2026 - 12/15/2048 valued at $51,000,000); expected proceeds $50,000,389 % 01/03/2014 01/03/2014 NR, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/26/2013 (collateralized by various U.S. Government Obligations, 0.000% - 6.000% due 02/27/2014 - 04/18/2036 valued at $255,000,000); expected proceeds $250,001,458 % 01/02/2014 01/02/2014 NR, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/30/2013 (collateralized by various U.S. Government Obligations, 3.000% - 3.500% due 07/01/2032 - 04/01/2042 valued at $71,400,000); expected proceeds $70,000,681 % 01/06/2014 01/06/2014 NR, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/31/2013 (collateralized by various U.S. Government Obligations, 2.244% - 4.600% due 04/20/2041 - 11/20/2063 valued at $255,000,000); expected proceeds $250,001,944 % 01/07/2014 01/07/2014 TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 21.6% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/26/2013 (collateralized by a U.S. Treasury Strip, 1.000% due 08/31/2019 valued at $51,000,038); expected proceeds $50,000,292 % 01/02/2014 01/02/2014 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) December 31, 2013 Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost TREASURY REPURCHASE AGREEMENTS -(continued) NR, A-1+ Agreement with Federal Reserve Bank of New York and The Bank of New York Mellon (Tri-Party), dated 12/31/2013 (collateralized by a U.S. Treasury Strip, 4.375% due 05/15/2041 valued at $3,000,005,088); expected proceeds $3,000,005,000 % 01/02/2014 01/02/2014 $ $ TOTAL TREASURY REPURCHASE AGREEMENTS TOTAL INVESTMENTS(e) — 100.0% Other Assets in Excess of Liabilities — 0.0% NET ASSETS — 100.0% $ (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities, which represent 4.55% of net assets as of December 31, 2013, are considered liquid and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (b) For Commercial Paper categories, rate shown is the discount rate at time of purchase. (c) Floating Rate Security - Interest rate shown is rate in effect at December 31, 2013. (d) Section 4(2) of the Securities Act of 1933 Commercial Paper. The Fund's Portfolio Manager has deemed these securities to be liquid based upon procedures approved by the Board of Trustees. These securities represent 9.20% of net assets as of December 31, 2013. (e) Unless otherwise indicated, the values of the securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding fair value measurements and disclosures. (Note 2) * Moody's rating, Standard & Poor's rating, respectively. (This information is unaudited) The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (continued) December 31, 2013 U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three tier hierarchy of inputs is summarized below: • Level1— quoted prices in active markets for identical securities • Level2— other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level3— significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of December 31, 2013, in valuing the Portfolio’s assets: Valuation Inputs Investments in Securities Other Financial Instruments Level 1 – Quoted Prices $
